Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lynton Ballentine appeals the district court’s order dismissing his complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ballentine v. James B. Nutter & Co., No. 3:15-cv-00496-FDW-DSC, 2016 WL 3095224 (W.D.N.C. June 1, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED